Table of Contents Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 3 4. Foreign exchange 9 5. Non-GAAP and other financial measures 10 6. Consolidated results 12 7. Results by segment 15 8. Consolidated cash movements and liquidity 23 9. Consolidated financial position 24 10. Changes in accounting policies 26 11. Controls and procedures 29 12. Selected quarterly financial information 30 Consolidated Interim Financial Statements Consolidated statement of financial position 31 Consolidated income statement 32 Consolidated statement of comprehensive income 33 Consolidated statement of changes in equity 34 Consolidated statement of cash flows 35 Notes to the Consolidated Interim Financial Statements (Unaudited) Note 1 – Nature of operations and summary of significant accounting policies 36 Note 2 – Changes in accounting policies 37 Note 3 – Accounts receivable 40 Note 4 – Finance expense – net 41 Note 5 – Government assistance 41 Note 6 – Earnings per share and dividends 42 Note 7 – Employee compensation 42 Note 8 – Other gains – net 42 Note 9 – Restructuring, integration and acquisition costs 43 Note 10 – Supplementary cash flows and income information 43 Note 11 – Fair value of financial instruments 43 Note 12 – Operating segments and geographic information 46 Note 13 – Related party transactions 49 Management’s Discussion and Analysis for the three months ended June 30, 2013 1. HIGHLIGHTS RESTATEMENT OF COMPARATIVES Effective April 1, 2013, we implemented the new IFRS 11, Joint Arrangements and the amended IAS 19, Employee Benefits . Certain comparative figures provided for each quarter of the year ended March 31, 2013 have been restated to reflect the adoption of these accounting standards. The adjustments to our consolidated statements of financial position, net income, comprehensive income and cash flows as a result of the changes are discussed further in Changes in accounting policies . FINANCIAL FIRST QUARTER OF FISCAL 2014 Revenue lower compared to last quarter and higher over the first quarter of fiscal 2013 - Consolidated revenue was $530.4 million this quarter, $35.2 million or 6% lower than last quarter and $68.2 million or 15% higher than the first quarter of fiscal 2013. Higher net income attributable to equity holders of the Company compared to last quarter and compared to the first quarter of fiscal 2013 - Net income attributable to equity holders of the Company was $45.6 million (or $0.18 per share) this quarter, compared to $43.1million (or $0.17 per share) last quarter, representing an increase of $2.5 million or 6%, and compared to $21.5 million (or $0.08pershare) in the first quarter of fiscal 2013, representing an increase of $24.1 million or 112%; - Restructuring, integration and acquisition costs of $13.8 million ($10.2 million after tax) were recorded last quarter and $32.0 million ($25.4 million after tax) were recorded in the first quarter of fiscal 2013. Excluding such costs, net income attributable to equity holders of the Company was $53.3 million (or $0.21 per share) last quarter and $46.9 million (or $0.18 per share) in the first quarter of fiscal 2013. Free cash flow [1] at negative $11.5 million this quarter - Free cash flow of negative $11.5 million this quarter is composed of net cash provided by operating activities of $16.6 million, reduced by other assets expenditures, dividends paid and maintenance capital expenditures of $12.9 million, $10.2 million and $7.2 million respectively and increased by proceeds from the disposal of property, plant and equipment of $1.7 million and net proceeds from equity accounted investees of $0.5 million; - Net cash provided by operations was positive $16.6 million this quarter, compared to positive $113.7 million last quarter and negative $82.3million in the first quarter of last year; - Maintenance capital expenditures 1 and other asset expenditures were $20.1 million this quarter, $9.8 million last quarter, and $15.1million in the first quarter of last year; - Cash dividends were $10.2 million this quarter, $10.2 million last quarter and $8.2 million in the first quarter of last year. Capital employed 1 increased by $173.5 million over last quarter - Non-cash working capital 1 decreased by $47.2 million, ending at $164.6 million; - Property, plant and equipment increased by $38.0 million; - Other long-term assets increased by $180.1 million, while other long-term liabilities decreased by $2.6 million; - Net debt 1 ended at $897.8 million this quarter compared to $813.4 million last quarter. ORDERS 1 - The book-to-sales ratio 1 for the quarter was 0.94x (combined civil was 1.04x, combined military was 0.77x and New Core Markets was 1.00x). The ratio for the last 12 months was 1.09x (combined civil was 1.19x, combined military was 0.95x and New Core Markets was 1.00x); - Total order intake was $496.8 million, compared to $819.7 million last quarter and $352.6 million in the first quarter of fiscal 2013; - Total backlog 1 was $3,714.5million as at June 30, 2013. Civil segments - Training & Services/Civil obtained contracts with an expected value of $146.8 million; - Simulation Products/Civil won $166.7 million of orders, including contracts for 15 full-flight simulators (FFSs). Military segments - Simulation Products/Military won $113.1 million of orders for new training systems and upgrades; - Training & Services/Military won contracts valued at $40.4 million. New Core Markets segment - New Core Markets order intake was valued at $29.8 million. [1] Non-GAAP and other financial measures (see Section 5). CAE First Quarter Report 2014 | 1 Management’s Discussion and Analysis OTHER - In June 2013, we announced the appointment of Nick Leontidis, replacing Jeff Roberts, as Group President, Civil Simulation Products, Training and Services of CAE Inc. - In June 2013, we renewed our collective bargaining agreement for a period of five years. 1. 2.
